                  Case 3:20-cv-07811-RS Document 62 Filed 03/16/21 Page 1 of 3



 1   JAEMIN CHANG (SBN 232612)
     JChang@FoxRothschild.com
 2   FOX ROTHSCHILD LLP
     345 California Street, Suite 2200
 3   San Francisco, CA 94104-2670
     Telephone:     415.364.5540
 4   Facsimile:     415.391.4436
 5   JEFF NICHOLAS (Pro Hac Vice to be filed)
     jnicholas@FoxRothschild.com
 6   FOX ROTHSCHILD LLP
     2000 Market Street, Twentieth Floor,
 7   Philadelphia, PA 19103
     Telephone: (215) 299-2000
 8
     GUY LEWIS (Pro Hac Vice to be filed)
 9   glewis@lewistein.com
     THE LAW OFFICES OF GUY A. LEWIS
10   12575 SW 67th Avenue
     Pinecrest, FL, 33156
11   Telephone: (305) 442-1101
12   Attorneys for Claimants First 100, LLC and
     Battle Born Investments Company, LLC
13

14
                                   UNITED STATES DISTRICT COURT
15
                                  NORTHERN DISTRICT OF CALIFORNIA
16
                                      SAN FRANCISCO DIVISION
17
     UNITED STATES OF AMERICA,                          Case No. 20-7811-RS
18
                     Plaintiff,                         CLAIMANTS’ ADMINISTRATIVE
19                                                      MOTION TO FILE UNDER SEAL
20           v.

21   Approximately 69,370 Bitcoin (BTC),                Judge: Hon. Richard Seeborg
     Bitcoin Gold (BTG), Bitcoin SV (BSV), and          Courtroom: 3
22                                                      Case Filed: November 5, 2020
     Bitcoin Cash (BCH) seized from
     1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hb                   FAC Filed: November 20, 2020
23                                                      Trial Date:   TBD
     hx,
24
                     Defendant.
25
     First 100, LLC and Battle Born Investments
26   Company, LLC,
27                   Claimants.
28

      CLAIMANTS’ ADMINISTRATIVE MOTION                                        Case No. 20-7811-RS
      TO FILE UNDER SEAL                          -1-
     120650920.v1
                Case 3:20-cv-07811-RS Document 62 Filed 03/16/21 Page 2 of 3



 1           Pursuant to Civil Local Rules 79-5 and 7-1, Claimants First 100, LLC and Battle Born
 2   Investments Company, LLC hereby submit this Administrative Motion to File Under Seal of
 3   their respective Verified Claims in this captioned matter. Claimants respectfully requests that
 4   their claims be filed under seal as the content thereof relate to and may reveal the identity of the
 5   “Individual X” referenced in the First Amended Complaint filed by the United State Attorney’s
 6   Office in this action.
 7
      Dated: March 16, 2021                          FOX ROTHSCHILD LLP
 8
                                                     /S/ Jaemin Chang
 9                                            By:
                                                    JAEMIN CHANG
10                                                  JEFFREY NICHOLAS (Pro hac vice to be filed)
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      CLAIMANTS’ ADMINISTRATIVE MOTION                                                Case No. 20-7811-RS
      TO FILE UNDER SEAL                              -2-
     120650920.v1
                Case 3:20-cv-07811-RS Document 62 Filed 03/16/21 Page 3 of 3



 1                                     CERTIFICATE OF SERVICE
 2           I hereby certify that a true and correct copy of the foregoing document was filed with the
 3   Court and electronically served through the CM-ECF system which will send a notification of
 4   such filing to all counsel of record.
 5
      Dated: March 16, 2021                         FOX ROTHSCHILD LLP
 6
                                                    /S/ Jaemin Chang
 7                                           By:
                                                   JAEMIN CHANG
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      CLAIMANTS’ ADMINISTRATIVE MOTION                                              Case No. 20-7811-RS
      TO FILE UNDER SEAL                             -3-
     120650920.v1
